Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-151 are pending and examined below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on 04/02/2021 ("04-02-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-02-21 IDS is being considered by the examiner.
Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
ARRAY SUBSTRATE HAVING RESONANT CAVITY FORMED BY REFLECTIVE LAYER AND CATHODE, MANUFACTURING METHOD THEREOF AND DISPLAY DEVICE 
	
Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0137082 A1 to Kim et al. ("Kim").
Fig. 1 of Kim has been provided to support the rejection below: 

    PNG
    media_image1.png
    245
    533
    media_image1.png
    Greyscale
	
Regarding independent claim 1, Kim teaches an array substrate (see Fig. 1 for example showing the datum of each of the d1, d2 and d3 being at the same level.), comprising sub-pixel units 120R, 120G with a plurality of light-emitting colors R and G; each of the sub-pixel units 120R, 120G comprises a resonant cavity formed by a reflective layer (para [0025] - "The first, second, and third pixel electrodes 121R, 121G, and 121B each may include a reflective film formed of at least one of silver (Ag), magnesium (Mg)...") and a cathode 129 (para [0024] - "An opposite electrode 129...is disposed above the red emission layer 127R, 127G, and blue emission layer 127B") which are opposite to each other, and the resonant cavity (para [0031] - "Table 1, included below, compares color coordinates observed outside the apparatus when the apparatus uses a first resonance structure wherein distances from the pixel electrodes 121R, 121G, and 121B to the opposite electrode 129 are each controlled so that the first resonances occur in the red sub-pixel 120R, the green sub-pixel 120G, and the flue sub-pixel 120B, respectively.") further comprises: 
	an anode 121R, 121G (para [0025] - "The first, second, and third pixel electrodes 121R, 121G, and 121B") positioned between the reflective layer and the cathode 129 (para [0024] - "An opposite electrode 129...is disposed above the red emission layer 127R, 127G, and blue emission layer 127B"), and a light-emitting function layer 127R, 127G positioned between the anode 121R, 121G and the cathode 129;
	lengths of resonant cavities of the sub-pixel units 120R, 120G which a same one of the light-emitting colors are the same (There are more than one pixel unit of having 120R, 120G, 120B with repeating pixel units as the display is capable of showing an image. It is more likely than not that R subpixel in one pixel unit is the same as the R 
	Regarding claim 2, Kim teaches an insulating layer 140 (para [0053] - "pixel defining film 140") between the reflective layer and the anode 121R, 121G. 
	Regarding claim 5, Kim teaches the reflective layer that is made of metal (para [0025] - "The first, second, and third pixel electrodes 121R, 121G, and 121B each may include a reflective film formed of at least one of silver (Ag), magnesium (Mg)...").
	Regarding claim 6, Kim teaches the anode 121R, 121G that is made of indium tin oxide (para [0025] - "...a layer formed of at least one of ITO...").
	Regarding independent claim 7, Kim teaches a manufacturing method of an array substrate (see Fig. 1 for example showing the datum of each of the d1, d2 and d3 being at the same level.), comprising:
	forming sub-pixel units 120R, 120G with a plurality of light-emitting colors R and G; wherein each of the sub-pixel units 120R, 120G comprises a resonant cavity formed by a reflective layer (para [0025] - "The first, second, and third pixel electrodes 121R, 121G, and 121B each may include a reflective film formed of at least one of silver (Ag), magnesium (Mg)...") and a cathode 129 (para [0024] - "An opposite electrode 129...is disposed above the red emission layer 127R, 127G, and blue emission layer 127B") 
	an anode 121R, 121G (para [0025] - "The first, second, and third pixel electrodes 121R, 121G, and 121B") positioned between the reflective layer and the cathode 129, and a light-emitting function layer 127R, 127G positioned between the anode 121R, 121G and the cathode 129;
	lengths of resonant cavities of the sub-pixel units 120R, 120G which a same one of the light-emitting colors are the same (There are more than one pixel unit of having 120R, 120G, 120B with repeating pixel units as the display is capable of showing an image. It is more likely than not that R subpixel in one pixel unit is the same as the R subpixel in another pixel unit.), and lengths d1, d2 (para [0040] - "distance d1...distance d2") of resonant cavities of the sub-pixel units 121R, 121G with different light-emitting colors R, G are different; thicknesses of anodes 121R, 121G of the sub-pixel units with different light-emitting colors are the same, and thicknesses of light-emitting function layers 127R, 127G of the sub-pixel units with different light-emitting colors R, G are the same (see Fig. 1).
	Regarding independent claim 10, Kim teaches a display device, comprising the array substrate of claim 1.
Regarding independent claim 11, Kim teaches a display device, comprising the array substrate of claim 2.
	Regarding independent claim 14, Kim teaches a display device, comprising the array substrate of claim 5.
	Regarding independent claim 15, Kim teaches a display device, comprising the array substrate of claim 6.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 and intervening claim 2 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 2.
Claim 4 is allowable for depending from the allowable claim 3. 

Claim 8 is objected to, but would be allowable if (i) its base claim 7 is amended to include all of the limitations of claim 8 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 7.
Claim 9 is allowable for depending from the allowable claim 8.

Independent claim 12 is objected to but allowable for referring to the objected to but allowable claim 3. 
Independent claim 14 is objected to but allowable for referring to the objected to but allowable claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pub. No. US 2008/0018243 A1 to Ishiguro et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 March 2021		


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claim 10 and added five new independent claims 11-15 on 10/15/2020. Fee Worksheet dated 02/22/2021 shows only two independent claims, however. 
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status